                                                                       United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                  IN THE UNITED STATES DISTRICT COURT                      November 08, 2018
                   FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                            HOUSTON DIVISION



MARK ALLEN CROW,                           §
TDCJ #01984309,                            §
                                           §
                  Plaintiff,               §
                                           §
v.                                         §        CIVIL ACTION NO. H-17-1923
                                           §
DAVID MBUGUA, et al.,                      §
                                           §
                  Defendants.              §




                      MEMORANDUM OPINION AND ORDER



        Pending before the court is the Proposed Amended Complaint

with Jury Demand ("Second Amended Complaint")              (Docket Entry No. 29)

filed under 42 U.S.C.    §    1983 by state inmate Mark Allen Crow, who

alleges    that he has been denied adequate medical                 care     for      the

Hepatitis C Virus while in prison.              At the court's request Crow has

supplemented his pleadings with Plaintiff's More Definite Statement

(Docket Entry No. 31); and the State Attorney General's Office has

provided a report under Martinez v. Aaron, 570 F.2d 317 (lOth Cir.

1978)    ("Martinez Report")        (Docket Entry No.       36),   which includes

more than 600 pages of medical records and an affidavit from a

specialist about the care Crow has received.                   Crow has filed a

response    in   opposition    to    the       Martinez   Report   (Docket       Entry

No. 38).    After reviewing all of the pleadings and the applicable

law, this case will be dismissed for the reasons explained below.
                                   I.   Background

        The plaintiff, Mark Allen Crow, has been confined in the Texas

Department of Criminal Justice - Correctional Institutions Division

("TDCJ") since 2015. 1         In October of 2016 Crow was assigned to the

Terrell Unit in Rosharon,            Texas,     where he remains incarcerated. 2

Crow sues the following health care providers employed by TDCJ at

the Terrell Unit or at             the University of       Texas Medical   Branch

( "UTMB") in Galveston:          Nurse Practitioner David Mbugua, Dr. Kwabena

Owusu, Registered Nurse Sandra Smock, Nurse Practitioner Victoria

Williams,          Physician's     Assistant       Patrick    Muldowney,   Nurse

Practitioner Adapbi Nwafor,             Dr.   John Ojo,    Chief Medical Officer

Selwyn Rogers, Chief of Staff Sheila Lidstone, and Special Practice

Manager Jose Gonzalez. 3

        Crow explains that he was diagnosed with the Hepatitis C Virus

( "HCV")      in 2001. 4    HCV is an infectious disease that can remain
                                                   5
dormant and asymptomatic for decades,                  but may progress to cause


        1
      Plaintiff' s More Definite Statement, Docket Entry No. 31,
p. 1. Crow discloses that he was admitted to TDCJ most recently in
March of 2015, with previous terms of confinement in 2009, 1998,
and 1996.  See id. at 1-2.
        2
            Id. at 2.
        3
            Second Amended Complaint, Docket Entry No. 29, pp. 2-3.
        4
            Plaintiff' s   More Definite Statement,        Docket Entry No.   31,
p. 3.
        5
      Silja J.A. Talvi, Hepatitis C: A "Silent Epidemic" Strikes
U.S. Prisons, in PRISON NATION 181 (Tara Herivel and Paul Wright,
eds., 2003) ("Because the virus often causes no noticeable symptoms
for up to 20 or 30 years after infection, most of those who are
infected have no idea they are living with hepatitis C.").

                                          -2-
serious liver damage, including fibrosis or cirrhosis. 6               Crow also

suffers from epilepsy, hypertension, post-traumatic stress disorder

("PTSD"), and major depressive disorder. 7

      In February of 2017 Crow requested treatment in the form of an

antiviral      drug   known    as   "Harvoni,"   which    he    describes   as   a
                                    8
medication used to cure HCV.            In October of 2017 Crow was examined
                                                                                   9
by Dr. Owusu for a "chronic care appointment" at the Terrell Unit.

Dr. Owusu reviewed Crow's test results and advised Crow that he did

not meet the criteria for treatment under the guidelines set out in

the Correctional Managed Health Care             ("CMHC")      Infection Control

Manual. 10     Although Dr. Owusu subsequently referred Crow to an HCV

specialist at UTMB for an evaluation, which took place in March of

2018, Crow claims that treatment has been delayed because medical



      6
      See id.; see also Andrew Brunsden, Comment, Hepatitis C in
Prisons: Evolving Toward Decency Through Adequate Medical Care and
Public Health Reform, 54 U.C.L.A. 465, 473-74 (2006) (observing
that persons who develop chronic HCV infection are at risk for
developing various degrees of liver fibrosis         or scarring,
inflammation, and potentially cirrhosis, which can result in "end-
stage liver disease").
      7
      Plaintiff' s More Definite Statement,              Docket Entry No.    31,
pp. 7-8.
      8
          Id. at 4 ~ 5 (a) .
      9
          Id. at 3.
      10
      Id. The State Attorney General's Office has provided a copy
of the CMCH Infection Control Manual,        Hepatitis C Policy
No. B-14.13.3 (eff. April 3, 2017), Exhibit B to Martinez Report,
Docket Entry No. 36-2, pp. 1-13.

                                         -3-
providers have determined that other HCV- infected prisoners                               in

worse condition have higher priority. 11

      Crow contends that the defendants are liable because he has

been denied any form of treatment                         for HCV in violation of the

Eighth       Amendment's        prohibition               against   cruel     and   unusual

punishment. 12      Invoking 42 U.S.C.                §   1983, he requests declaratory

and   injunctive      relief         in   the    form       of   treatment,    as   well   as

compensatory and punitive damages and costs. 13


                            II.       Standard of Review

      Because the plaintiff is a prisoner who proceeds in forma

pauperis, this civil action is governed by the Prison Litigation

Reform Act, 28 U.S.C.           §   1915(e) (2) (B), which requires a reviewing

court to screen and dismiss a complaint,                         in whole or in part,      if

the court determines that the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

See also      28   U.S.C.   §       1915A(b)      (listing the        same grounds).       A

complaint is considered frivolous if it "lacks an arguable basis


      11
      Id. at 3-4; Plaintiff's Opposition Regarding Martinez Report
("Plaintiff's Opposition"), Docket Entry No. 38, pp. 2-3; see also
Affidavit of Jessica S. Khan, M.D. ("Khan Affidavit"), Exhibit A to
Martinez Report, Docket Entry No. 36-1, pp. 12-13 (explaining the
process used by medical providers to prioritize the many prisoners
found in the TDCJ population who are infected with HCV).
      12
           Second Amended Complaint, Docket Entry No. 29, p. 4.
      13
           Id. at 4-5.

                                                -4-
either in law or in fact."           Neitzke v. Williams, 109      s.    Ct. 1827,

1831-32     (1989);    Carlucci v.    Chapa,    884 F.3d 534,     537    (5th Cir.

2018).        An administrative      report    submitted by state        officials

pursuant to Martinez v. Aaron, 570 F.2d 317 (lOth Cir. 1978), is a

tool to assist courts in making a determination of frivolity under

28   u.s.c.    §   1915.   See Norton v. Dimazana,         122 F.3d 286,    292-93

(5th Cir. 1997); see also Cay v. Estelle, 789 F.2d 318, 323 & n.4

(5th Cir. 1986)        (discussing the utility of a Martinez report).

      The court is mindful of the fact that the plaintiff proceeds

pro se in this case and has allowed him more than one opportunity

to amend or supplement his pleadings . 14         Courts are required to give

a pro se litigant's contentions,               however inartfully pleaded,         a

liberal construction, holding them to less stringent standards than

formal pleadings drafted by lawyers.               See Haines v.        Kerner,   92

S. Ct. 594, 595-96 (1972).        Even under this lenient standard pro se

litigants must abide by the rules that govern the federal courts

and must properly plead facts            that    state a    plausible claim to

relief.     See E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir.

2014).     To demonstrate plausibility a plaintiff must plead "factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged."              Carlucci, 884

F.3d at 538 (citation and internal quotation marks omitted).


      14
      See Prisoner's Complaint Under the Civil Rights Act
("Complaint"), Docket Entry No. 1; Proposed Amended Complaint with
Jury Demand ("First Amended Complaint") , Docket Entry No. 10;
Second Amended Complaint, Docket Entry No. 29; Plaintiff's More
Definite Statement, Docket Entry No. 31.

                                        -5-
                                           III.    Discussion

       Crow's primary contention is that he has been denied adequate

medical care in the form of antiviral medication,                                  specifically,

Harvoni,      to treat his HCV.                   To state an actionable claim in this

context a prisoner must demonstrate that the defendants violated

the Eighth Amendment by acting with "deliberate indifference to a

prisoner's serious illness or injury[.]"                               Estelle v.        Gamble,       97

S.   Ct.   2 8 5,    2 91   ( 19 7 6) .     A prison official acts with deliberate

indifference "only if he knows that inmates face a substantial risk

of   serious        harm     and      disregards          that   risk    by   failing          to    take

reasonable measures to abate it."                          Farmer v. Brennan, 114 S. Ct.

1970, 1984          (1994); Jones v. Texas Dep't of Criminal Justice,                                 880

F.3d 756 (5th Cir. 2018).

       The Eighth Amendment deliberate-indifference standard is an

"extremely high" one to meet.                       Domino v. Texas Dep't of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001)                              "Unsuccessful medical

treatment,          acts    of     negligence,        or     medical     malpractice            do   not

constitute          deliberate             indifference,         nor     does      a     prisoner's

disagreement          with       his       medical        treatment,     absent         exceptional

circumstances."             Gobert v. Caldwell, 463 F.3d 339, 346                             (5th Cir.

2006).       A showing           of       deliberate       indifference       in       this    context

requires the prisoner to demonstrate that prison officials "refused

to treat him,           ignored his complaints,                  intentionally treated him

incorrectly, or engaged in any similar conduct that would clearly

                                                    -6-
evince a     wanton disregard for      any serious medical    needs."   Id.

(citation and internal quotation marks omitted) .

      In     response   to   Crow's   allegations,   the   State   Attorney

General's Office has supplied an affidavit from Dr.            Jessica S.

Khan, who serves as the Director for Clinical Virology at UTMB and

is an infectious disease specialist. 15        In addition to Dr. Khan's

affidavit, which summarizes the care that Crow has received for his

various medical conditions during the time relevant to this suit,

the State Attorney General's Office has also provided voluminous

medical records that confirm that Crow has received regular medical

care at the Terrell Unit, where health care providers continue to

monitor his HCV. 16     The records confirm that Dr. Owusu referred Crow

to the UTMB HCV Clinic on January 8,          2018, 17 in accordance with

treatment guidelines for HCV found in the CMHC Infection Control

Manual. 18    Dr. Khan explains that the referral was made after TDCJ

revised its treatment guidelines for HCV in the CMHC Infection

Control Manual, allowing unit providers to refer more patients for


      15
      Khan Affidavit, Exhibit A to Martinez Report, Docket Entry
No. 36-1, pp. 2-14.
      16
      Exhibits 1-20 to Khan Affidavit, Docket Entry No. 36-1,
pp. 15-13 7; see also Exhibits C and D to the Martinez Report,
Docket Entry No. 3 6-3, pp. 1-44 7 and Docket Entry No. 3 6-4,
pp. 1-46.

      CMHC Clinic Notes, Exhibit 19 to Khan Affidavit, Docket Entry
      17


No. 36-1, pp. 129-32.
      18
      CMHC   Infection  Control   Manual,   Hepatitis  C   Policy
No. B-14.13.3 (eff. April 3, 2017), Exhibit B to Martinez Report,
Docket Entry No. 36-2, pp. 2-13.

                                      -7-
evaluation who would not have qualified under the former version of

that policy. 19

       Crow was        evaluated by a      specialist       at   the   HCV Clinic     on

March 12, 2018, where the provider ordered continued monitoring,

laboratory testing to confirm Crow's HCV genotype for potential

treatment, and a follow-up examination in seven months. 20 According

to Dr. Khan, Crow's test results show that he has only minimally

elevated liver enzymes and has not exhibited significant disease

progression or complications related to HCV,                     such as fibrosis or

cirrhosis. 21      Because Crow has not exhibited significant disease

progression,       he    has   been    identified      as   a    "Tier    3   treatment

candidate" and is being monitored for treatment with direct-acting

antiviral medication on a prioritized basis with other HCV-infected

TDCJ       prisoners    according     to   current     guidelines        developed    in

compliance       with   evolving      standards   of    care      recognized    by   the

American Association for the Study of Liver Diseases ("AASLD") and

the Infectious Disease Society of America ( "IDSA") . 22


       19
      Khan Affidavit, Exhibit A to Martinez Report, Docket Entry
No. 36-1, p. 11 & n.30.
       2
      °CMHC Hepatitis via Teleheal th Note, Exhibit 2 0 to Khan
Affidavit, Docket Entry No. 36-1, p. 136. Dr. Khan explains that
there are multiple "genotypes and subtypes" of HCV, requiring
different treatment regimens.   See Khan Affidavit, Exhibit A to
Martinez Report, Docket Entry No. 36-1, p. 12 n.35.
       21
      Khan Affidavit, Exhibit A to Martinez Report, Docket Entry
No. 36-1, p. 12.
       22
            Id. at 12-13.

                                           -8-
       Crow acknowledges that Dr. Owusu referred him for evaluation

by specialists with the HCV Clinic in Galveston and that he has

been        identified    for   treatment     as   a     Tier   3    candidate    under

guidelines developed by medical providers. 23                       Crow nevertheless

complains that other prisoners are receiving treatment ahead of him

on a priority basis, arguing that this constitutes an actionable

denial of care. 24

       Because the decisions regarding Crew's need for treatment have

been made by specialists with the HCV Clinic in Galveston, Crow has

not articulated facts showing that any of the defendants named in

his    Second         Amended   Complaint     have       the    requisite      personal

involvement in the alleged violation.                  Dr. Khan clarifies that due

to "increasing complexity of treatment" and the risk of developing

resistance, UTMB employs specially trained providers to treat HCV,

and only those specialists at the HCV Clinic can prescribe HCV

medication. 25        Absent the requisite personal involvement with the

treatment decision at issue, Crow fails to state a claim against

any of the defendants named in the Second Amended Complaint.                        See

Thompson v. Steele, 709 F.2d 381, 382                  (5th Cir. 1983)       ("Personal

involvement is an essential element of a                  [42 U.S.C.    §   1983] cause

of action.") .


       23
            Plaintiff's Opposition, Docket Entry No. 38, pp. 2-3.
       24
            See id.
       25
      Khan Affidavit, Exhibit A to Martinez Report, Docket Entry
No. 36-1, p. 12 n.35.

                                        -9-
       More importantly,          the medical records refute Crow's claims

that he has been denied treatment.                 See Banuelos v. McFarland, 41

F.3d 232,     235     (5th Cir.    1995)    (per curiam)     ("Medical records of

sick calls, examinations, diagnoses, and medications may rebut an

inmate's     allegations      of    deliberate      indifference.") ;       McCord    v.

Maggio,      910    F.2d   1248,    1251    (5th    Cir.   1990)     (upholding      the

dismissal      of    a   deliberate    indifference        claim    where   extensive

medical records document that the prisoner was not denied medical

attention) .        To the extent that Crow disagrees with any particular

medical determination or the level of care that he has received, a

prisoner's disagreement with treatment decisions does not state an

actionable claim under the Eighth Amendment.                 See Gobert, 463 F.3d

at 346; see also,          ~'      Hendrix v. Aschberger,          689 F. App'x 250,

250 (5th Cir. 2017)         (per curiam)      (holding that a Texas prisoner's

disagreement with medical providers, who failed to provide him with

medications that could cure his HCV,                 was insufficient to show a

constitutional violation);            Grumbles v.      Livingston,     706 F.   App'x

818,   820   (5th Cir.     2017)    (per curiam)      (observing that neither a

prisoner's disagreement with a treatment approach nor his opinion

that he should have received a certain treatment for HCV raises a

viable claim of          deliberate    indifference or a           violation of      the

Eighth Amendment)          Because Crow has had more than one opportunity

to amend his original Complaint, this action will be dismissed for

failure to state a claim upon which relief may be granted under 42

u.s.c.    § 1983.


                                           -10-
                         IV.   Conclusion

     Based on the foregoing, the court ORDERS as follows:

     1.   This action will be dismissed with prejudice
          pursuant to 28 U.S.C. § 1915(e) (2) (B) for failure
          to state a claim upon which relief may be granted.

     2.   The dismissal will count as a STRIKE for purposes
          of 28 u.s.c. § 1915 (g).

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties of record.

     SIGNED at Houston, Texas, on this 8th day of November, 2018.




                                      UNITED STATES DISTRICT JUDGE




                               -11-
